       Case 1:18-cv-06536 Document 1 Filed 11/16/18 Page 1 of 5 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
TRUSTEES of the LOCAL 813 INSURANCE TRUST :
FUND,                                                                 :
                                                                      :
                                                  Plaintiffs,         :   No.: ____________________
                                                                      :
                            - against -                               :
                                                                      :
L.U. TRANSPORT, LLC,                                                  :
                                                                      :
                                                  Defendant.          :
                                                                      :
----------------------------------------------------------------------X

                                                COMPLAINT

        Plaintiffs, the Trustees (the “Trustees”) of the Local 813 Insurance Trust Fund (the

“Insurance Fund”), by and through their undersigned counsel, bring this action against Defendant

L.U. Transport, LLC (the “Company”), and allege as follows:

  I.    INTRODUCTION

        1.       This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”) to recover contributions owed by the Company for those of its employees

who performed covered work under the terms of its collective bargaining agreement.

        2.       Pursuant to ERISA § 4301, 29 U.S.C. § 1451, the Trustees, on behalf of the Fund,

seek to recover from the Company those contributions that were due and owing to the Fund, as

well as accrued interest, liquidated damages, and attorneys’ fees and costs.

 II.    JURISDICTION AND VENUE

        3.       This Court has personal jurisdiction over the Company because it does business in

the State of New York.
       Case 1:18-cv-06536 Document 1 Filed 11/16/18 Page 2 of 5 PageID #: 2



       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

the Trustees are fiduciaries of the Fund who seek relief pursuant to ERISA § 4301, 29 U.S.C.

§ 1451.

       5.      Venue is proper in the Eastern District of New York pursuant to ERISA

§ 4301(d), 29 U.S.C. § 1451(d), because the Fund is administered in this District and because the

Company does business in this District.

III.   PARTIES

       6.      The Fund is a jointly-administered, multi-employer, labor-management trust

funds established and maintained pursuant to collective bargaining agreements in accordance

with the Taft-Hartley Act § 302(c)(5)-(6), 29 U.S.C. § 186(c)(5)-(6); an employee benefit plan

within the meaning of ERISA §§ 3(1) to (3) and 502(d)(1), 29 U.S.C. §§ 1002(1) to (3) and

1132(d)(1); and a multi-employer plan within the meaning of ERISA §§ 3(37) and 515, 29

U.S.C. §§ 1002(37) and 1145. The Fund is administered from 48-18 Van Dam Street, Suite 201,

Long Island City, New York 11101-3107.

          7.   Plaintiffs, the Trustees, bring this action in their capacities as fiduciaries of the

Fund pursuant to ERISA §§ 3(21) and 4301(a)(1), 29 U.S.C. §§ 1002(21) and 1451(a)(1).

       8.      The Company is a for-profit limited liability company organized under the laws of

the State of Illinois having a principal place of business at 2648 West 50th Street, Chicago,

Illinois 06032 and a local facility at 75 Thomas Street, Brooklyn, New York 11222, and is an

employer within the meaning of ERISA §§ 3(5) and 515, 29 U.S.C. §§ 1002(5) and 1145, and an

employer in an industry affecting commerce within the meaning of the Taft-Hartley Act § 301,

29 U.S.C. § 185.




                                                 2
      Case 1:18-cv-06536 Document 1 Filed 11/16/18 Page 3 of 5 PageID #: 3



IV.    BACKGROUND

       9.      The Company is party to a collective bargaining agreement (the “CBA”) with

Local Union No. 813, International Brotherhood of Teamsters (the “Union”), with respect to

which the Fund is a third-party beneficiary.

       10.     Pursuant to the terms of the CBA in effect from January 1, 2015 to October 28,

2016, the Company agreed to remit contributions to the Fund on behalf of those employees who

performed work covered by the CBA, and to be bound by the CBA and the Fund’s organizing

trust agreements and procedures.

       11.     Following an audit of the Company’s books and records, the Fund’s auditor

determined that the Company failed to pay $11,055.00 in contributions for several employees

who performed covered work within the meaning of the CBA from January 1, 2015 through

October 28, 2016. According to the audit, as revised, the Company owed the Fund $11,055.00 in

unpaid contributions, as well as liquidated damages and interest totaling $4,278.36. To date, the

Company has failed to pay this amount.

       12.     Pursuant to the terms of the CBA in effect from October 29, 2016 to March 31,

2017, the Company also agreed to remit contributions to the Fund on behalf of those employees

who performed work covered by the CBA unless it chose to “opt out” of these provisions.

       13.     On or about September 10, 2018, the Fund informed the Company that it had

underpaid the contributions due for the months of January and February 2017, and that it owed

$924.00 in unpaid contributions to the Fund. At no point did the Company “opt out” of the

obligation to contribute to the Fund during this period, and to date, the Company has failed to

pay the amounts owed.




                                               3
        Case 1:18-cv-06536 Document 1 Filed 11/16/18 Page 4 of 5 PageID #: 4



                                            COUNT I

                         Violation of ERISA § 515, 29 U.S.C. § 1145

        14.   Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

        15.   ERISA § 515, 29 U.S.C. § 1145 requires employers to pay contributions to the

Fund in accordance with the terms and conditions of the applicable collective bargaining

agreement.

        16.   The Company breached its obligations under the CBA and ERISA § 515, 29

U.S.C. § 1145 when it failed to remit $11,055.00 in contributions for certain employees who

performed covered work within the meaning of the CBA from January 1, 2015 to October 28,

2016.

        17.   The Company further breached its obligations under the CBA and ERISA § 515,

29 U.S.C. § 1145 when it failed to remit $924.00 in contributions for certain employees who

performed covered work within the meaning of the CBA in January and February 2017.

        18.   Plaintiffs, the Trustees of the Fund, demand judgment against the Company for

$11,979.00 for contributions due and owing under the CBA, as well as statutorily prescribed

interest, liquidated damages, attorneys’ fees, and costs, and all other relief that the Court may

deem just and appropriate.




                                                 4
    Case 1:18-cv-06536 Document 1 Filed 11/16/18 Page 5 of 5 PageID #: 5



Dated:   November 16, 2018          PROSKAUER ROSE LLP

                                    By:        /s/ Neil V. Shah
                                                 Neil V. Shah
                                    One Newark Center
                                    Newark, New Jersey 07102
                                    (973) 274-3205
                                    nshah@proskauer.com

                                    Anthony S. Cacace
                                    Eleven Times Square
                                    New York, NY 10036
                                    (212) 969-3307
                                    acacace@proskauer.com

                                    Counsel for the Plaintiffs




                                     5
